IN THE COMMONWEALTH COURT OF PENNSYLVANIA

City of Philadelphia                        :
                                            :
                v.                          : No. 624 C.D. 2015
                                            : Submitted: July 15, 2016
Marshall L. Williams,                       :
                  Appellant                 :

BEFORE:         HONORABLE MARY HANNAH LEAVITT, President Judge
                HONORABLE PATRICIA A. McCULLOUGH, Judge
                HONORABLE DAN PELLEGRINI, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                  FILED: November 2, 2016

                Marshall L. Williams, pro se, appeals an order of the Court of
Common Pleas of Philadelphia County (trial court) denying his motion to stay a
sheriff’s sale of his property. The trial court’s denial was based on Williams’
failure to file a timely answer within 45 days, as previously ordered. Williams
argues that the trial court erred by imposing an arbitrary 45-day deadline; by
failing to address Williams’ contention that the notice of the sale was defective;
and by relying on misrepresentations by the City of Philadelphia. The City has
responded by filing a motion to dismiss the appeal as moot. We remand, retaining
jurisdiction.
                In his appeal to this Court, Williams requests that we reverse the trial
court’s April 2, 2015, order issuing a Decree of Sheriff’s Sale for property located
at 1201-03 Sansom Street, Philadelphia, Pennsylvania.            He also requests an
extension of time to retain counsel to answer the City’s Petition for Decree of
Sheriff’s Sale for the property.
             The City contends that Williams’ appeal is moot. In support, it states
that on January 20, 2016, while Williams’ appeal was pending before this Court,
the City filed a praecipe to discontinue the scheduled sheriff’s sale without
prejudice. The City then filed a motion with this Court to dismiss the appeal. On
March 18, 2016, concluding that it was not clear that the discontinuance had
rendered the appeal moot, this Court denied the City’s motion to dismiss and
directed the City to address the issue of mootness in its principal brief on the
merits. Williams was granted leave to file a reply brief on the issue of mootness.
             The City notes that it “has agreed not to sell [the] property pursuant to
the decree obtained below at case number 1312T0360.” City Brief at 2. Instead, it
has initiated a new proceeding at No. 1603T0100, for a decree to sell the property
at 1201-03 Sansom Street. Stated otherwise, the City has agreed not to sell the
property under authority of the trial court’s April 2, 2015, order. Because there is
no longer a Decree of Sheriff’s Sale for the property, Williams has obtained all the
relief he requested on appeal. Accordingly, he does not need time to hire a lawyer.
In the new proceeding, Williams may obtain counsel or enter into an agreement to
pay the taxes owed.1
             The City’s actions appear to have rendered the instant appeal moot.
However, because the City did not file its motion to dismiss until after Williams
had appealed to this Court, the City’s assertions have not been established by the
certified record. Accordingly, we remand to the trial court for a determination on
the City’s claim of mootness. The trial court may take further evidence and hold a
hearing if necessary.


1
 The City’s records indicate that taxes have not been paid on the properties since 1998.
Reproduced Record at 31.
                                           2
             Upon so ruling, the trial court must file its order and recertify the
record, including any new evidence presented on remand, to this Court within 60
days of this order. At that time, this Court will revisit the City’s claim of mootness
and consider, if necessary, the merits of Williams’ appeal.

                                    ______________________________________
                                    MARY HANNAH LEAVITT, President Judge




                                          3
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA

City of Philadelphia                       :
                                           :
             v.                            : No. 624 C.D. 2015
                                           :
Marshall L. Williams,                      :
                  Appellant                :

                                      ORDER

             AND NOW, this 2nd day of November, 2016, this matter is hereby
remanded to the Court of Common Pleas of Philadelphia County (trial court), per
the Honorable Linda Carpenter, for consideration of the City of Philadelphia’s
claim of mootness in accordance with the attached opinion.
             The Chief Clerk is directed to immediately send a copy of this opinion
and order to Judge Carpenter and return the certified record to the trial court, so
that it may comply with the directives of this order.
             The trial court is directed to file an order and recertify the record to
this Court within sixty (60) days of this order.
             Jurisdiction retained.

                                      ______________________________________
                                      MARY HANNAH LEAVITT, President Judge